DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments, see page 8 paragraph 3, filed 09/23/2021, with respect to claims 1-11 have been fully considered and are persuasive.  The rejection under 35 U.S.C. §112(b) of 06/30/2021 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-11 and 16-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 9 and 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Additionally, the Examiner recommends changing “controller” to “controller configured to” to improve the clarity of the claims.
The following is a statement of reasons for the indication of allowable subject matter:  
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 11, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otake (US20160145455) in view of Baumann (US20070238056).

In reference to claim 1:
Otake discloses a device comprising: 
a carriage movable relative to a build pad along a bi-directional travel path (Figs. 3-4) and supporting at least: 
a first radiation source and a second radiation source spaced apart from the first radiation source on the carriage along the bidirectional travel path of the carriage (Figs. 3-4 numeral 6); and 
an applicator to selectively apply a plurality of fluid agents (Figs. 3-4 numerals 8 and 9) including radiation-responsive fusing agents (paras 0140, 0392; 0420));
wherein the applicator is interposed between, and spaced apart from ,the respective first and second radiation sources on the carriage (Figs. 3-4).
a controller to time and order operation of the respective first and second radiation sources and the applicator with the carriage (para 0298).
Otake does not disclose wherein the fluid agents include first fluid agents including a material property modifier agent to affect a first material property and a radiation-responsive fusing agent; and second fluid agents including the radiation-responsive fusing agent, or the controller to maintain first and second portions of a 3D object under formation within at least one selectable temperature range despite a first total volume of the first fluid agents for application onto the first portion of the 3D object being substantially greater than a second total volume of second fluid agents for application onto the second portion of the 3D object.
However, this is taught by Baumann. Baumann teaches a device for additive manufacturing using an absorber (title, abstract). Baumann further discloses utilizing fluid agents which contain a material property modifier agent and a radiation-responsive fusing agent (para 0075) and depositing more total volume of material containing radiation-responsive fusing agent than in other areas (para 0016). Baumann further discloses a controller to time and order operation of the respective first and second radiation sources and the applicator with the carriage to maintain first and second portions of a 3D object under formation within at least one selectable temperature range despite a first total volume of the first fluid agents for application onto the first portion of the 3D object being substantially greater than a second total volume of second fluid agents for application onto the second portion of the 3D object (paras 0015-0016, 0018, 0079). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Otake with the device of Baumann in order to obtain a device which is less expensive, more flexible, and simpler to operate (Baumann para 0008).

In reference to claim 2:
In addition to the discussion of claim 1, above, Otake does not explicitly disclose wherein substantially greater comprises at least one order of magnitude difference. However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As applied to the instant application, Otake discloses using different volumes of different fluids at different locations, the discovery of the optimum or workable range, e.g. at least one order of magnitude difference, is not inventive.

In reference to claim 3:
In addition to the discussion of claim 1, above, Otake further discloses wherein the at least one temperature range comprises a lower temperature exceeding a melting temperature of the build material (para 0385) and an upper temperature below an over-melting temperature of the build material at which non-targeted build material may adhere to the 3D object under formation (paras 0251-0252 and 0374 discussing removal of the unbound/non-targeted material). It is the Examiner’s position that one of ordinary skill in the art would recognize that the unbound material being removed was not heated to a temperature at which it would adhere to the bound material.

In reference to claim 4:
In addition to the discussion of claim 1, above, Otake further discloses comprising a build material distributor, and the controller to direct distributing a layer of build material on the build pad prior to operation of the carriage, the applicator and the first and second radiation sources (paras 0218-0225, 0296-0300).

In reference to claim 11:
In addition to the discussion of claim 1, above, Otake further discloses wherein the first material property comprises at least one of a plurality of material properties, at least some of which are mechanical properties (para 0293).

In reference to claim 16:
In addition to the discussion of claim 1, above, modified Otake does not teach wherein substantially greater comprises at least a 50 percent difference between the first total volume and the second total volume. However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As applied to the instant application, Otake discloses using different volumes of different fluids at different locations, the discovery of the optimum or workable range, e.g. at least one order of magnitude difference, is not inventive.

In reference to claim 17:
Otake discloses a device comprising:
a carriage movable relative to a build pad along a bi-directional travel path (Figs. 3-4) and supporting at least: 
a first radiation source and a second radiation source spaced apart from the first radiation source on the carriage along the bidirectional travel path of the carriage (Figs. 3-4 numeral 6); and 
an applicator to selectively apply a plurality of fluid agents (Figs. 3-4 numerals 5, 8, and 9), including: 
fluid agents including a radiation-responsive fusing agent and/or property modifier agents  (para 0140); and 
wherein the applicator is interposed between, and spaced apart from, the respective first and second radiation sources on the carriage (Figs. 3-4); and 
a controller to time and order operation of the respective first and second radiation sources and the applicator with the carriage (para 0298);
wherein each of the first and second radiation sources are sized and shaped to apply radiation to the entirety of the build surface (Figs. 3-4).
Otake does not disclose the fluid agents comprising first fluid agents including a material property modifier agent to affect a first material property and a radiation-responsive fusing agent and second fluid agents including the radiation-responsive fusing agent or the controller to maintain first and second portions of a 3D object under formation within at least one selectable temperature range despite a first total volume of the first fluid agents for application onto the first portion of the 3D object being at least 50 percent greater than a second total volume of second fluid agents for application onto the second portion of the 3D object, wherein each of the respective first and second radiation sources are sized and shaped to apply radiation energy to both first and second portions of 3D object. However, this is taught by Baumann. Baumann teaches a device for additive manufacturing using an absorber (title, abstract). Baumann further discloses utilizing fluid agents which contain a material property modifier agent and a radiation-responsive fusing agent (paras 0062, 0075) and depositing more total volume of material containing radiation-responsive fusing agent than in other areas (para 0016). Baumann further discloses a controller to time and order operation of the respective first and second radiation sources and the applicator with the carriage to maintain first and second portions of a 3D object under formation within at least one selectable temperature range despite a first total volume of the first fluid agents for application onto the first portion of the 3D object being substantially greater than a second total volume of second fluid agents for application onto the second portion of the 3D object (paras 0015-0016, 0018, 0079). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Otake with the device of Baumann in order to obtain a device which is less expensive, more flexible, and simpler to operate (Baumann para 0008).

In reference to claim 18:
In addition to the discussion of claim 17, above, modified Otake does not teach wherein the first total volume of the first fluid agents for application onto the first portion of the 3D object is at least one order of magnitude greater than a second total volume of second fluid agents for application onto the second portion of the 3D object. However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As applied to the instant application, Otake discloses using different volumes of different fluids at different locations, the discovery of the optimum or workable range, e.g. at least one order of magnitude difference, is not inventive.

Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otake and Baumann as applied to claim 4, above, and further in view of Giller (US20070241482).

In reference to claim 5:
In addition to the discussion of claim 1, above, modified Otake does not disclose wherein the controller is to direct the carriage to make a first forward printing pass in which, prior to operation of the fluid applicator, the first radiation source is to apply radiation to heat the build material within a first temperature range having a minimum and a maximum. However, this is taught by Giller. Giller teaches a device for manufacturing a three-dimensional object from a particulate material using an absorber (abstract, para 0013). Giller further teaches passing a lamp over the powder material prior to sintering may decrease shrinkage and warping (para 0070). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of modified Otake with the preheating step of Giller in order to obtain a device which decreases shrinkage and warping. 
Modified Otake does not explicitly disclose wherein the minimum temperature is a temperature at which at least some wetting of the build material occurs or the maximum is at least 5 C less than a melt temperature of the build material. However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As applied to the instant application, Giller teaches preheating the layer to maintain build material temperature, the discovery of the optimum or workable range, e.g. between a temperature wherein at least some wetting occurs and 5 degrees C less than a melt temperature, is not inventive.

In reference to claim 6:
In addition to the discussion of claim 5, above, Otake further discloses the controller  to: 
during the first forward printing pass, after heating of the build material within the first temperature range: 
applying via the applicator: 
a first portion of the first total volume of first fluid agents onto first portion of 3D object under formation (para 0318-0322) and 
the second total volume of second fluid agent onto the second portion of the 3D object under formation  (para 0318-0322); and 
applying, via the second radiation source, radiation to maintain both of the respective first and second portions within a second temperature range having a minimum temperature exceeding a melt temperature of the build material and a maximum temperature corresponding to an over- melting temperature of the build material  (para 0318-0322).

In reference to claim 7:
In addition to the discussion of claim 6, above, Otake further discloses the controller to suspend, after completion of the first forward printing pass, operation of a printing assembly for a selectable time period in which the temperature of the first and second portions does not drop below a recrystallization temperature of the build material, the printing assembly including the carriage, the applicator, and the respective first and second radiation sources (para 0438).	

In reference to claim 8:
In addition to the discussion of claim 7, above, modified Otake does not explicitly teach the controller to cause the carriage to make a first rearward pass without applying fluid agents via the applicator and while applying radiation via the first radiation source. However, as discussed in reference to claim 5, above, Giller teaches a device for manufacturing a three-dimensional object from a particulate material using an absorber (abstract, para 0013). Giller further teaches passing a lamp over the powder material prior to sintering may decrease shrinkage and warping (para 0070). While Giller does not explicitly disclose making multiple passes to preheat the material, it would have been apparent to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform the requisite number of passes in order to ensure the material is preheated in order to decrease shrinkage and warping (Giller para 0070).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724. The examiner can normally be reached M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW L SWANSON/              Examiner, Art Unit 1745                                                                                                                                                                                          
/MATTHEW J DANIELS/               Primary Examiner, Art Unit 1742